Citation Nr: 0102631	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to secondary service connection for low back 
disability.

4.  Entitlement to secondary service connection for pelvic 
tilt.

5.  Entitlement to secondary service connection for numbness 
involving the right foot.


REPRESENTATION

Appellant represented by:	To be clarified.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970.  

In December 1983, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for PTSD.

This case is before the Board on appeal from an August 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  A hearing was 
held before a hearing officer at the RO in February 1999, and 
the hearing officer's decision was entered in August 1999.  

The appeal was docketed at the Board in 1998.  

The Board notes that the veteran's claim for service 
connection for a seizure disorder was, as developed for 
appeal, predicated on the basis of submission of new and 
material evidence.  However, it appears from the Board's 
perusal of the record that the veteran's claim for such 
benefit has not been the subject of a prior final denial (by 
any rating board or the Board).  Therefore, the Board is of 
the opinion that the veteran's claim for such benefit is more 
appropriately framed as stated in the second issue listed on 
the title page.

The first issue listed on the title page will be addressed in 
the decision below, as well as in a remand appearing at the 
end of the decision.  The remaining issues listed on the 
title page will also be addressed in such remand.


FINDINGS OF FACT

1.  In December 1983, the Board denied entitlement to service 
connection for PTSD.

2.  The additional evidence received since the December 1983 
denial of service connection for PTSD includes that which is, 
in part, so significant that it must be considered in order 
to fairly decide the claim.


CONCLUSION OF LAW

Evidence received since the December 1983 denial of service 
connection for PTSD is new and material and the veteran's 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  The December 1983 Board 
denial of service connection for PTSD is final, based upon 
the evidence then of record.  38 U.S.C.A. § 7104 (West 1991).  
However, if new and material evidence is submitted, a 
previously denied claim must be reopened.  38 U.S.C.A. 
§ 5108.  Therefore, the issue for appellate determination is 
whether the evidence received since the December 1983 
decision is new and material under the provisions of 
38 C.F.R. § 3.156(a).  In accordance with 38 C.F.R. 
§ 3.156(a), "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."

In denying service connection for PTSD in December 1983, the 
Board observed that there was no evidence reflecting that the 
veteran had been assessed as having PTSD.  Evidence in the 
Board's possession in December 1983 included the veteran's 
service medical records, which are negative for any reference 
to PTSD.  In a December 1980 submission, the veteran 
indicated that he had PTSD owing to his involvement in 
"action" in Vietnam.  When he was examined by VA in July 
1979, the veteran made no reference to having any psychiatric 
problem; the diagnoses did not include PTSD.

Evidence added to the record since December 1983 includes the 
report pertaining to the veteran's January-March 1985 
hospitalization at a VA facility.  In the course of a 
psychological evaluation while hospitalized, the veteran 
alluded to stressful events which had transpired while he was 
stationed in Vietnam, to include seeing "bodies stacked four 
feet high" and viewing "men buried at sea".  It was noted 
that the veteran alluded to "many other things which were 
felt to be exaggerated and inconsistent".  The veteran's 
description of his pertinent symptoms was "felt to [not be] 
consistent with [PTSD]".  Also recently added to the record 
is the report pertaining to the veteran's evaluation by a VA 
psychiatrist in December 1997, on which occasion the veteran 
indicated that while he was stationed (aboard a ship) in 
Vietnam he experienced traumatic events to include viewing 
many "body bags" and witnessing the suicides of two service 
comrades; the pertinent diagnosis was PTSD of "prolonged" 
duration.  In March 1998, the veteran submitted a statement 
in which he alluded to events which occurred while he was in 
Vietnam, to include viewing "body bags on trucks being 
transported" and seeing airplanes "missing [the] flight deck 
or crash[ing] into mountains".  When the veteran was 
subsequently evaluated by a VA psychologist in May 1998, the 
VA psychologist noted that, while the veteran described 
having flashbacks pertaining to "body bags being loaded on 
ships", the same was not one of his presenting symptoms and 
"did not appear to be independent of his multiple 
ruminations" concerning his Vietnam experience.  The 
psychologist further noted that, while the veteran 
experienced distressing dreams regarding various events that 
transpired in Vietnam, he did "not report a persistent 
avoidance of stimuli related to" the same.  The diagnoses did 
not include PTSD.

In considering whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for PTSD, the Board would point out that, in 
contradistinction to the record in the Board's possession in 
December 1983, which was devoid of any evidence reflecting a 
diagnosis of PTSD, the recently submitted report pertaining 
to his evaluation by a VA psychiatrist in December 1997 
reflects a diagnosis of PTSD of "prolonged" duration.  Given 
such consideration, and because an assessment as having PTSD 
satisfies one of the required elements of a valid claim for 
service connection for PTSD, see Cohen v. Brown, 10 Vet. App. 
128, 136-37 (1997), the Board is of the opinion that the 
report pertaining to the veteran's evaluation by a VA 
psychiatrist in December 1997 comprises an item of evidence 
that is so significant that it must be considered, in 
accordance with the above-cited provisions of 38 C.F.R. 
§ 3.156(a), in order to fairly decide the merits of the 
claim.  Accordingly, the veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
RO has not yet considered whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, among others advanced hereinbelow, a remand is 
required.  

With respect to the veteran's claim for service connection 
for PTSD, in light of the Board's disposition hereinabove, 
reopening his claim for service connection for PTSD, it is of 
the opinion that additional development is necessary before 
any further related appellate action ensues.  Concerning such 
claim, as noted above, the veteran asserts that he presently 
has PTSD due to events which transpired in Vietnam to include 
viewing body bags and witnessing the suicides of two service 
comrades.  While it is uncertain whether the veteran 
presently has PTSD (inasmuch as such condition was not 
assessed in conjunction with his above-addressed May 1998 
psychological evaluation by VA), such assessment (as noted 
above) is a required element of a valid claim for service 
connection for PTSD.  See Cohen, supra.  In addition, the 
Board observes that, in the (apparently) non-combatant 
context of this aspect of the appeal, it is incumbent on the 
veteran to submit verification that any claimed stressor 
(assuming assessed PTSD is predicated on the same) actually 
occurred.  Id.  Past statements of the veteran, as was noted 
when he was psychologically evaluated in conjunction with his 
January-March 1985 hospitalization at a VA facility, have 
comprised inconsistent and differing accounts of the reported 
stressor events.  Therefore, the veteran should be asked to 
submit as detailed a statement as possible concerning the 
reported stressor events, so as to permit verification of 
these events.

To reiterate, it is unclear whether the veteran currently has 
PTSD, such condition having been assessed when he was 
evaluated by a VA psychiatrist in December 1997 but not in 
conjunction with his subsequent evaluation by a VA 
psychologist in May 1998.  Given the conflicting results of 
the foregoing VA evaluations, the Board is of the opinion 
that, in the event that any stressor event is confirmed as to 
its actual occurrence (as is addressed below), a VA 
examination by a board of two psychiatrists, as specified in 
greater detail below, should be performed.

With respect to each issue on appeal, at his February 1999 
personal hearing, the veteran indicated that he had been 
treated by one "Dr. Payne" (the veteran's "family" physician) 
for apparently one or more conditions in the early 1970's.  
The following month, the veteran, who had undertaken to 
procure any extant temporal clinical reports related to the 
treatment rendered him by Dr. Payne, indicated that such 
physician was deceased and that "all [of] his records" had 
"been destroyed."  Accordingly, the Board is of the view that 
any further efforts (by either the veteran or the RO) to 
obtain any clinical reports related to the treatment rendered 
the veteran by Dr. Payne would be futile.  The veteran 
further indicated, however, that he was receiving regular 
(apparently outpatient) treatment at the John Cochran VA 
Medical Center in St. Louis, Missouri, and the Board observes 
that no clinical records reflecting treatment rendered him at 
such facility since March 1999 have yet been obtained.  
Further development to facilitate the accomplishment of the 
same is, therefore, specified below.  

The Board further observes that, while the veteran had 
previously executed a power of attorney in favor of the 
Veterans of Foreign Wars of the United States, he revoked the 
same in May 1999.  In an item of correspondence dated in 
November 2000, the veteran indicated that he had recently 
designated ("assigned") the Disabled American Veterans as his 
representative.  However, no power of attorney (VA Form 21-
22) in favor of the Disabled American Veterans has yet been 
appended to his file.  Further development pertinent to the 
foregoing is, therefore, specified below.

Finally, in the November 2000 item of correspondence, the 
veteran requested that he be afforded a hearing at the RO 
before a hearing officer.  Further development pertaining to 
such matter is, therefore, specified below.

Accordingly, this case is REMANDED for the following:


1.  The RO should inform the veteran that 
he is presently, in the absence of any 
currently operative power of attorney, 
unrepresented in his appeal; the RO 
should further provide the veteran with a 
power of attorney (VA Form 21-22) and 
advise him that, if he desires, he is 
free to appoint any representative he 
wishes, to include the Disabled American 
Veterans.  

2.  The RO should appropriately contact 
the veteran and request that he submit 
the names and addresses of all medical 
care providers, other than the John 
Cochran VA Medical Center in St. Louis, 
Missouri, who may have treated him at any 
time relative to any condition for which 
service connection is claimed and for 
which the related clinical records have 
not previously been submitted.  If 
appropriate, and after securing the 
necessary release(es) , the RO should 
obtain these records.  In any event, the 
RO should take appropriate action to 
procure copies of all extant clinical 
records related to treatment (whether 
inpatient or outpatient) rendered the 
veteran since March 1999 at the John 
Cochran VA Medical Center in St. Louis, 
Missouri.

3.  The RO should request the veteran to 
provide a statement describing each 
specific service stressor(s) he believes 
to be the cause of his claimed PTSD.  The 
data provided by the veteran, relative to 
each asserted stressor, should include 
specific information concerning the 
related circumstances, as well as the 
approximate date(s) and location(s) of 
the stressful event(s), as well as his 
unit assignment at the time of each 
asserted stressor.  As to any stressor(s) 
claimed by the veteran, the RO should 
further inform him that, unless the same 
is verified by the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), as is addressed further in 
the next numerical directive, he is 
required to submit "credible supporting 
evidence", see Cohen, supra, such as a 
statement from a former service comrade, 
demonstrating that such stressor actually 
occurred.

4.  The RO should provide a copy of the 
veteran's response (if any) to the 
preceding directive to USASCRUR, 
7798 Cissna Road, Springfield, Virginia  
22150-3197 and request it to verify the 
stressor(s) claimed by the veteran.

5.  Then, if (but only if) the RO is 
satisfied that any stressor asserted by 
the veteran has been verified as to its 
actual occurrence, the RO should, in such 
event, after associating with the file 
any clinical records procured incident to 
the development set forth above, arrange 
for the veteran to be examined by a board 
of two VA psychiatrists (if possible), 
neither of whom (if possible) has 
previously examined him, to ascertain 
whether he has PTSD.  The examiners must 
review the record, to specifically 
include the reports pertaining to VA 
examinations/evaluations afforded him in 
December 1997 and May 1998.  If the 
veteran is found not to have PTSD, the 
examiners need only state the same.  
However, if the veteran is found to have 
PTSD, the examiners should specify (with 
particularity) each stressor(s) 
accountable for the diagnosis.  Any 
special diagnostic studies deemed 
necessary should be performed.  It is 
imperative that a copy of this remand, in 
addition to the claims folder, be 
provided to the examiners for review 
prior to the examination.  

6.  The RO should, at the earliest 
possible date, schedule the veteran for a 
personal hearing before a hearing officer 
at the RO.

7.  In addition to the development 
addressed in the preceding numerical 
directive, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should, 
after making a determination as to 
whether or not the veteran was engaged in 
combat, readjudicate each issue on 
appeal.

9.  If any benefit sought on appeal 
remains denied, the veteran (and any 
representative he may appoint pursuant to 
the development directed in the first 
enumerated directive set forth above) 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of any aspect of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on all matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



